Marston, J.
An examination of the description of the premises, and the reservation of the right to use the river in front thereof for the boomage of logs, as contained in the deed to the husband of plaintiff, shows a clear intention to convey the riparian rights pertaining to the land. The description is to the bank and along the bank of Black river. This takes to the water’s edge, and it is well settled in this State that the riparian rights to the center of the stream follow such a grant. Richardson v. Prentiss 48 Mich. 88.
Any attempt, in a case like this, to draw a line, at a point short of the water, would but lead to confusion and uncertainty, as whether it should be a few inches or a few feet from the water line we have no means of knowing or deter-, *453mining. There is bnt one safe course, that which gives to the owner of lands, bounded by the bank or waters of a stream or lake, the rights of a riparian proprietor, unless the same have been clearly and unequivocally excluded.
Under the facts in this case we have no doubt but that the plaintiff had the right to bring and maintain ejectment. The defendant had driven piles, constructed a boom and done other acts indicative of ownership and to the exclusion of plaintiff.
The judgment must be affirmed with costs and the record will be remanded for farther proceedings under the statute.
The other Justices concurred.